U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-QSB /A First Amendment (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended December 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 001-10196 STUDIO ONE MEDIA, INC. (Exact name of registrant as specified in its charter) DELAWARE 23-2517953 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7650 E.
